UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-50961 PENNSYLVANIA COMMERCE BANCORP, INC. (Exact name of registrant as specified in its charter) Pennsylvania 25-1834776 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3801 Paxton Street, P.O. Box 4999, Harrisburg, PA 17111-0999 (Address of principal executive offices) (Zip Code) 800-653-6104 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer [ ] Accelerated filer [X] Non-accelerated filer [ ] Smaller Reporting Company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 6,340,924 Common shares outstanding at 4/30/08 1 PENNSYLVANIA COMMERCE BANCORP, INC. INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets (Unaudited) March 31, 2008 and December 31, 2007 3 Consolidated Statements of Income (Unaudited) Three months ending March 31, 2008 and March 31, 2007 4 Consolidated Statements of Stockholders' Equity(Unaudited) Three months ending March 31, 2008 and March 31, 2007 5 Consolidated Statements of Cash Flows (Unaudited) Three months ending March 31, 2008 and March 31, 2007 6 Notes to Interim Consolidated Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 Item 4T. Controls and Procedures 27 PART II. OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Submission of Matters to a Vote of Securities Holders 28 Item 5. Other Information 28 Item 6. Exhibits 28 Signatures 2 Part I – FINANCIAL INFORMATION Item 1.Financial Statements Pennsylvania Commerce Bancorp, Inc. and Subsidiaries Consolidated Balance Sheets (unaudited) (dollars in thousands, except share and per share amounts) March 31, 2008 December 31, 2007 Assets Cash and due from banks $ 55,616 $ 50,955 Federal funds sold 0 0 Cash and cash equivalents 55,616 50,955 Securities, available for sale at fair value 365,949 387,166 Securities, held to maturity at cost (fair value 2008: $189,563;2007: $256,248) 189,655 257,467 Loans, held for sale 19,157 14,143 Loans receivable, net of allowance for loan losses (allowance 2008: $11,627;2007: $10,742) 1,203,231 1,146,629 Restricted investments in bank stocks 17,464 18,234 Premises and equipment, net 88,339 89,307 Other assets 18,432 15,110 Total assets $ 1,957,843 $ 1,979,011 Liabilities Deposits: Noninterest-bearing $ 295,340 $ 271,894 Interest-bearing 1,284,759 1,289,002 Total deposits 1,580,099 1,560,896 Short-term borrowings and repurchase agreements 177,400 217,335 Long-term debt 79,400 79,400 Other liabilities 10,608 9,045 Total liabilities 1,847,507 1,866,676 Stockholders’ Equity Preferred stock – Series A noncumulative; $10.00 par value; 1,000,000 shares authorized; 40,000 shares issued and outstanding 400 400 Common stock – $1.00 par value; 10,000,000 shares authorized; issued and outstanding – 2008: 6,332,335; 2007: 6,313,663 6,332 6,314 Surplus 71,185 70,610 Retained earnings 42,048 38,862 Accumulated other comprehensive loss (9,629) (3,851) Total stockholders’ equity 110,336 112,335 Total liabilities and stockholders’ equity $ 1,957,843 $ 1,979,011 See accompanying notes. 3 Pennsylvania Commerce Bancorp, Inc. and Subsidiaries Consolidated Statements of Income (unaudited) Three Months Ending (in thousands, March 31, except per share amounts) 2008 2007 Interest Loans receivable, including fees: Income Taxable $ 19,574 $ 17,989 Tax-exempt 640 403 Securities: Taxable 7,927 9,379 Tax-exempt 16 16 Total interest income 28,157 27,787 Interest Deposits 6,447 11,679 Expense Short-term borrowings 1,911 2,219 Long-term debt 1,216 661 Total interest expense 9,574 14,559 Net interest income 18,583 13,228 Provision for loan losses 975 480 Net interest income after provision for loan losses 17,608 12,748 Noninterest Service charges and other fees 5,676 4,502 Income Other operating income 141 171 Gains on sales of loans 176 326 Gains on calls of securities 0 171 Total noninterest income 5,993 5,170 Noninterest Salaries and employee benefits 8,881 8,398 Expenses Occupancy 2,074 1,835 Furniture and equipment 1,052 955 Advertising and marketing 837 786 Data processing 1,705 1,475 Postage and supplies 532 539 Regulatory assessments and related fees 1,138 187 Telephone 596 564 Other 2,086 1,751 Total noninterest expenses 18,901 16,490 Income before income taxes 4,700 1,428 Provision for federal income taxes 1,494 316 Net income $ 3,206 $ 1,112 Net Income per Common Share: Basic $ 0.50 $ 0.18 Diluted 0.49 0.17 Average Common and Common Equivalent Shares Outstanding: Basic 6,327 6,167 Diluted 6,495 6,408 See accompanying notes. 4 Pennsylvania Commerce Bancorp, Inc. and Subsidiaries Consolidated Statements of Stockholders’ Equity (unaudited) (dollars in thousands) Preferred Stock Common Stock Surplus Retained Earnings Accumulated Other Comprehensive (Loss) Total Balance: January 1, 2007 $ 400 $ 6,149 $ 67,072 $ 31,941 $ (4,454 ) $ 101,108 Comprehensive income: Net income - - - 1,112 - 1,112 Change in unrealized gains on securities, net of tax - 1,631 1,631 Total comprehensive income 2,743 Dividends declared on preferred stock - - - (20 ) - (20 ) Common stock of 37,476 shares issued under stock option plans, including tax benefit of $0 - 37 551 - - 588 Common stock of 60 shares issued under employee stock purchase plan - - 2 - - 2 Proceeds from issuance of 14,086 shares of common stock in connection with dividend reinvestment and stock purchase plan - 14 373 - - 387 Common stock share-based awards - - 132 - - 132 Balance, March 31, 2007 $ 400 $ 6,200 $ 68,130 $ 33,033 $ (2,823 ) $ 104,940 (dollars in thousands) Preferred Stock Common Stock Surplus Retained Earnings Accumulated Other Comprehensive (Loss) Total Balance: January 1, 2008 $ 400 $ 6,314 $ 70,610 $ 38,862 $ (3,851 ) $ 112,335 Comprehensive income (loss): Net income - - - 3,206 - 3,206 Change in unrealized losses on securities, net of tax - (5,778 ) (5,778 ) Total comprehensive loss (2,572 ) Dividends declared on preferred stock - - - (20 ) - (20 ) Common stock of 12,273 shares issued under stock option plans, including tax benefit of $62 - 12 195 - - 207 Common stock of 30 shares issued under employee stock purchase plan - - 1 - - 1 Proceeds from issuance of 6,369 shares of common stock in connection with dividend reinvestment and stock purchase plan - 6 148 - - 154 Common stock share-based awards - - 231 - - 231 Balance, March 31, 2008 $ 400 $ 6,332 $ 71,185 $ 42,048 $ (9,629 ) $ 110,336 See accompanying notes. 5 Pennsylvania Commerce Bancorp, Inc. and Subsidiaries Consolidated Statements of Cash Flows (unaudited) Three Months Ending March 31, (in thousands) 2008 2007 Operating Activities Net income $ 3,206 $ 1,112 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 975 480 Provision for depreciation and amortization 1,269 1,152 Deferred income taxes (326) (196) Amortization of securities premiums and accretion of discounts, net 144 163 Net gains on calls of securities 0 (171) Proceeds from sales of loans originated for sale 13,883 20,620 Loans originated for sale (18,721) (14,881) Gains on sales of loans originated for sale (176) (326) Stock-based compensation 231 132 Amortization of deferred loan origination fees and costs 438 453 Decrease in other assets 207 2,828 Increase in other liabilities 1,563 1,473 Net cash provided by operating activities 2,693 12,839 Investing Activities Securities held to maturity: Proceeds from principal repayments and maturities 67,772 51,242 Purchases 0 (35,005) Securities available for sale: Proceeds from principal repayments and maturities 12,133 16,246 Net increase in loans receivable (58,015) (74,345) Net (purchase) redemption of restricted investments in bank stock 770 (2,198) Proceeds from sale of premises and equipment 0 62 Purchases of premises and equipment (301) (3,176) Net cash provided by (used in) investing activities 22,359 (47,174) Financing Activities Net decrease in demand, interest checking, money market, and savings deposits (37,744) (45,011) Net increase (decrease) in time deposits 56,947 (11,405) Net increase (decrease) in short-term borrowings (39,935) 83,200 Proceeds from common stock options exercised 145 588 Proceeds from dividend reinvestment and common stock purchase plan 154 387 Tax benefit on exercise of stock options 62 0 Cash dividends on preferred stock (20) (20) Net cash (used in) provided by financing activities (20,391) 27,739 Increase (decrease) in cash and cash equivalents 4,661 (6,596) Cash and cash equivalents at beginning of year 50,955 52,500 Cash and cash equivalents at end of period $ 55,616 $ 45,904 See accompanying notes. 6 PENNSYLVANIA COMMERCE BANCORP, INC. NOTES TO THE INTERIM CONSOLIDATED FINANCIAL STATEMENTS March 31, 2008 (Unaudited) Note
